           Case 2:20-cv-01200-ACA Document 15 Filed 10/14/20 Page 1 of 4                FILED
                                                                               2020 Oct-14 PM 03:00
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

DEKORRIE K BELL,                            ]
                                            ]
      Plaintiff,                            ]
                                            ]
v.                                          ]            2:20-cv-01200-ACA
                                            ]
BIRMINGHAM BOARD OF                         ]
EDUCATION, et al.,                          ]
                                            ]
      Defendants.                           ]

                           MEMORANDUM OPINION

      Before the court is Plaintiff DeKorrie Bell’s amended complaint, which

asserts claims of obstruction of justice, hindering prosecution, and negligence

against Defendant Birmingham Board of Education. (Doc. 7).

      Because the amended complaint does not assert any federal claims, the court

lacks federal question jurisdiction over the case. Moreover, the amended complaint

does not assert or show that the court has diversity jurisdiction. Accordingly, the

court WILL DISMISS this action WITHOUT PREJUDICE for lack of subject

matter jurisdiction.

      I.       BACKGROUND

      Ms. Bell filed an initial complaint against Defendant Birmingham Board of

Education and Defendant Carver Washington High School, alleging claims of

discrimination, obstruction of justice, violations of her civil rights, hindering
        Case 2:20-cv-01200-ACA Document 15 Filed 10/14/20 Page 2 of 4




prosecution, and “gender equality,” based on her expulsion in 1998 for using the

female restroom at school. (Doc. 1 at 2–3, 5). The magistrate judge granted

Ms. Bell’s application to proceed in forma pauperis, but, noting that the complaint

appeared to assert claims barred by the statute of limitations, ordered her to file an

amended complaint. (Doc. 6). Ms. Bell’s amended complaint supersedes her initial

complaint. See Pintando v. Miami-Dade Hous. Agency, 501 F.3d 1241, 1243 (11th

Cir. 2007).

      Ms. Bell’s amended complaint names only the Birmingham Board of

Education as a defendant, and asserts as claims (1) obstruction of justice,

(2) hindering prosecution, and (3) negligence. (Doc. 7 at 1–3, 12). She alleges that

she was not hired for a job for which she had applied because she was unable to

acquire verification of schooling from the Birmingham Board of Education or

Carver High School due to their filing system. (Doc. 7 at 9). She also refers to a

federal case that affected her custody and led to a sexual assault. (Id. at 8).

      II.     DISCUSSION

      “Federal courts are courts of limited jurisdiction,” Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994), and “have an independent obligation to

determine whether subject-matter jurisdiction exists, even if no party raises the

issue,” In re Trusted Net Media Holdings, LLC, 550 F.3d 1035, 1042 (11th Cir.

2008) (en banc) (quotation marks omitted).



                                           2
        Case 2:20-cv-01200-ACA Document 15 Filed 10/14/20 Page 3 of 4




      The court has subject matter jurisdiction over actions that “arise under the

Constitution, laws, or treaties of the United States,” 28 U.S.C. § 1331, or that satisfy

the requirements of diversity jurisdiction, id. § 1332(a). In this case, Ms. Bell asserts

only that the court has federal question jurisdiction; she does not attempt to assert

the existence of diversity jurisdiction. (Doc. 7 at 3). But she has not alleged a claim

arising under the Constitution, laws, or treaties of the United States. Instead, she

asserts only claims arising under state law: claims of obstruction of justice, hindering

prosecution, and negligence.       Those claims cannot support federal question

jurisdiction. See 28 U.S.C. § 1331.

      Moreover, although Ms. Bell makes one passing reference to her due process

rights (see doc. 7 at 9), she repeatedly indicates that her claims are for obstruction of

justice, hindering prosecution, and negligence, and she does not indicate that she is

attempting to assert a due process claim (see id. at 3, 9, 12; see also doc. 14). Even

if Ms. Bell did attempt to assert a due process claim, she has not set out any facts

that could plausibly support a due process claim. See Blue Cross & Blue Shield of

Alabama v. Sanders, 138 F.3d 1347, 1352 (11th Cir. 1998) (stating that a court may

dismiss a federal claim for lack of subject matter jurisdiction if the “claim is wholly

insubstantial and frivolous” and “has no plausible foundation”) (quotation marks

omitted).




                                           3
        Case 2:20-cv-01200-ACA Document 15 Filed 10/14/20 Page 4 of 4




      The claims asserted in the amended complaint do not arise under the

Constitution, laws, or treaties of the United States. See 28 U.S.C. § 1331. Nor does

the amended complaint provide any other basis to find the existence of subject matter

jurisdiction.   See id. §§ 1332(a), 1367(a) (permitting the court to exercise

supplemental jurisdiction only if the court has original jurisdiction over some part

of the action). Accordingly, the court WILL DISMISS this action for lack of

subject matter jurisdiction.

      The court will enter a separate final order consistent with this opinion.

      DONE and ORDERED this October 14, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                          4
